DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 15 June 2022, claims 1-20 are presently pending in the application, of which, claims 1 and 12 are presented in independent form. The Examiner acknowledges amended claims 1, 5, 12, and 13. No claims were newly added or cancelled.

Priority
This application discloses and claims only subject matter disclosed in prior application no. 15/621,211, filed 13 June 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 15 March 2022, have been withdrawn, unless otherwise noted in this Office Action.
The Examiner acknowledges the non-statutory double patenting rejection of claims 1-20 will be held in abeyance until allowable subject matter is identified. For the purposes of prosecution, a copy of the rejection will remain in future Office Actions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,679,068 (known hereinafter as ‘068). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application is a variation of the claims within each and every feature of claims 1-10 of ‘068.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by Mallison, Dominc, (U.S. 2011/0247042 and known hereinafter Mallison) in view of a non-patent literature titled “A Survey on Visual Content-Based Video Indexing and Retrieval,” by Hu, Weiming, et al, IEEE Transaction on Systems, Man, Cybernetics, Vol. 41, No. 6, November 2011, pages 797-819 (IDS Submission on 6/11/2019, and known hereinafter as Hu).

As per claim 1, Mallison teaches a computer-implemented method, the method comprising: 
storing in a buffer, on a first user device, media data as buffered media data (e.g. Mallison, see paragraph [0039], which discloses a user is able to press a button or otherwise signal interest in the media, where data for a period of time after the user presses the button is also captured, such that a total window of interest is generated that includes data in the buffer extending backwards in time per the sliding window.), the buffered media data being inclusive of the media data received from a later reference time to a prior reference time that is fixed relative to the later reference time (e.g. Mallison, see paragraph [0038], which discloses the device can cache or store a loop of recently recorded information, such as was captured over the last 10-20 seconds or another appropriate period of time, where after that period of time, the data is discarded such that only data for the most recent period of time will be stored on the device.), wherein the prior reference time occurs prior to the later reference time (e.g. Mallison, see paragraphs [0024-0025], which discloses storing received media file, which is captured and analyzed, where the analysis includes extracting metadata such as time and in which the captured media file may be stored on a user device.); 
receiving, from a second user device, an indication that a search operation was invoked from the second user device (e.g. Mattison, see paragraph [0007], which discloses the system can attempt to locate supplemental content, such as by looking at related media, performing content searches, etc. The database also can store relationships between segments that were broadcast adjacent to each other.), wherein the search operation was invoked on the second user device at the later reference time (e.g. Mattison, see paragraphs [0037-0039], which discloses another device capturing media segment.); 
in response to receiving the indication that the search operation was invoked from the second user device, transmitting, via the first user device, a most recent portion of the buffered media data stored in the buffer on the first user device, to a search processing system (e.g. Mattison, see paragraphs [0034-0039], which discloses transmitting the useful information back to the user based on a matching criterion.), and
the search processing system is remote from the first user device and the second user device (e.g. Mattison, see paragraphs [0035-0039], which discloses a search may be performed, where the search may be initiated by one or more users to receive and/or match media content.); and 
via one of the first user device and the second user device (e.g. Mattison, see paragraphs [0035-0039], which discloses one or more user devices may be connected, where one device is a gaming console and another device is another electronic device, where both devices may be used to view media content.):
receiving, from the search processing system and in response to the most recent portion of the buffered media data, contextual information regarding at least one entity that the search processing system identified from processing the most recent portion of the buffered media data (e.g. Mattison, see paragraph [0038-0042], which discloses a user is able to press a button or otherwise signal interest in the media, to where the device then captures a snapshot of the data currently presented and then can be buffered and played on another device, such as a gaming console.), and 
rendering the received contextual information (e.g. Mattison, see paragraphs [0039-0045], which discloses a timestamp is associated with the captured data, indicating the captured data was received.).
Mattison does not explicitly disclose wherein the most recent portion of the buffered media data is inclusive of the media data received from the later reference time to a second prior reference time that is more recent relative to the later reference time than the prior reference time.
Hu teaches wherein the most recent portion of the buffered media data is inclusive of the media data received from the later reference time to a second prior reference time that is more recent relative to the later reference time than the prior reference time (e.g. Hu, see page 799, column 1, which discloses a threshold-based approach with detects shot (e.g. frame) boundaries by comparing the measured-wise similarities between frames with a predefined threshold.).
Mallison is directed to media fingerprinting for content determination and retrieval. Hu is directed to a survey on visual content-based video indexing and retrieval. Both are analogous art because they are directed to analyzing video frames of video content and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Mattison with the teachings of Hu to include the claimed feature with the motivation to improve contextual data associated with video content.

As per claim 5, Mattison teaches the method of claim 1, further comprising: 
responsive to receiving the indication of the search operation invocation from the second user device (e.g. Mallison, see paragraphs [0024-0025], which discloses storing received media file, which is captured and analyzed, where the analysis includes extracting metadata such as time and in which the captured media file may be stored on a user device.), transmitting a search query (e.g. Mattison, see paragraphs [0037-0039], which discloses another device capturing media segment.), the search query having been received from the second user device with the indication of the search operation invocation, to the search processing system (e.g. Mattison, see paragraph [0038-0042], which discloses a user is able to press a button or otherwise signal interest in the media, to where the device then captures a snapshot of the data currently presented and then can be buffered and played on another device, such as a gaming console.).

As per claim 6, Mattison teaches the method of claim 5, wherein the receiving the contextual information is further in response to the search query and wherein the search processing system identifies the at least one entity further based on processing the search query (e.g. Mattison, see paragraph [0038-0042], which discloses a user is able to press a button or otherwise signal interest in the media, to where the device then captures a snapshot of the data currently presented and then can be buffered and played on another device, such as a gaming console.).

As per claim 7, Mattison teaches the method of claim 1, wherein: 
storing, in the buffer, the buffered media data comprises: 
receiving media data from multiple applications (e.g. Mattison, see paragraphs [0037-0039], which discloses another device capturing media segment.); and 
storing the media data for each of the multiple applications as separate respective instances of the buffered media data (e.g. Mallison, see paragraphs [0024-0025], which discloses storing received media file, which is captured and analyzed, where the analysis includes extracting metadata such as time and in which the captured media file may be stored on a user device.); and 
transmitting the most recent portion of the buffered media data, via the first user device (e.g. Mattison, see paragraphs [0039-0045], which discloses a timestamp is associated with the captured data, indicating the captured data was received.), to the search processing system comprises: 
determining, at the later reference time, an executing application for which the user device has a primary focus (e.g. Mattison, see paragraphs [0034-0039], which discloses transmitting the useful information back to the user based on a matching criterion.); and 
selecting, as selected buffered media data only the buffered media data for the executing application for which the user device has a primary focus (e.g. Mattison, see paragraphs [0035-0039], which discloses a search may be performed, where the search may be initiated by one or more users to receive and/or match media content.); and 
transmitting the selected buffered media to the data processing system (e.g. Mattison, see paragraphs [0039-0045], which discloses a timestamp is associated with the captured data, indicating the captured data was received.).

As per claim 8, Mattison teaches the method of claim 1, wherein invocation of the search operation is determined by an assistant process, executing on the second user device, determining that a user has requested a search operation (e.g. Mattison, see paragraphs [0035-0039], which discloses a search may be performed, where the search may be initiated by one or more users to receive and/or match media content.).

As per claim 9, Mattison teaches the method of claim 1, wherein: 
transmitting the buffered media data to the data processing system that is remote from the first user device comprises iteratively transmitting, according to a predefined time period, buffered media data to the data processing system (e.g. Mattison, see paragraphs [0039-0045], which discloses a timestamp is associated with the captured data, indicating the captured data was received.); and 
receiving and rendering the contextual information comprises receiving and rendering the contextual information regarding the entity for each portion of buffer media data sent for each iteration (e.g. Mattison, see paragraph [0038-0042], which discloses a user is able to press a button or otherwise signal interest in the media, to where the device then captures a snapshot of the data currently presented and then can be buffered and played on another device, such as a gaming console.).

As per claim 10, Mattison teaches the method of claim 1, wherein the buffered media data comprises metadata describing a source of the media data and wherein at least a portion of the metadata is included in the buffered media request (e.g. Mattison, see paragraph [0038-0042], which discloses a user is able to press a button or otherwise signal interest in the media, to where the device then captures a snapshot of the data currently presented and then can be buffered and played on another device, such as a gaming console.).

As per claim 11, Mattison teaches the method of claim 10, wherein the contextual information is generated further based on the buffered media request (e.g. Mattison, see paragraph [0038-0042], which discloses a user is able to press a button or otherwise signal interest in the media, to where the device then captures a snapshot of the data currently presented and then can be buffered and played on another device, such as a gaming console.).

As per claim 12, Mallison teaches a system comprising: 
storing in a buffer, on a first user device, media data as buffered media data (e.g. Mallison, see paragraph [0039], which discloses a user is able to press a button or otherwise signal interest in the media, where data for a period of time after the user presses the button is also captured, such that a total window of interest is generated that includes data in the buffer extending backwards in time per the sliding window.), the buffered media data being inclusive of the media data received from a later reference time to a prior reference time that is fixed relative to the later reference time (e.g. Mallison, see paragraph [0038], which discloses the device can cache or store a loop of recently recorded information, such as was captured over the last 10-20 seconds or another appropriate period of time, where after that period of time, the data is discarded such that only data for the most recent period of time will be stored on the device.), wherein the prior reference time occurs prior to the later reference time (e.g. Mallison, see paragraphs [0024-0025], which discloses storing received media file, which is captured and analyzed, where the analysis includes extracting metadata such as time and in which the captured media file may be stored on a user device.); 
receiving, from a second user device, an indication that a search operation was invoked from the second user device (e.g. Mattison, see paragraph [0007], which discloses the system can attempt to locate supplemental content, such as by looking at related media, performing content searches, etc. The database also can store relationships between segments that were broadcast adjacent to each other.), wherein the search operation was invoked on the second user device at the later reference time (e.g. Mattison, see paragraphs [0037-0039], which discloses another device capturing media segment.); 
in response to receiving the indication that the search operation was invoked from the second user device, transmitting, via the first user device, a most recent portion of the buffered media data stored in the buffer on the first user device, to a search processing system (e.g. Mattison, see paragraphs [0034-0039], which discloses transmitting the useful information back to the user based on a matching criterion.), and
wherein the search processing system is remote from the first user device and the second user device (e.g. Mattison, see paragraphs [0035-0039], which discloses a search may be performed, where the search may be initiated by one or more users to receive and/or match media content.); and 
via one of the first user device and the second user device (e.g. Mattison, see paragraphs [0035-0039], which discloses one or more user devices may be connected, where one device is a gaming console and another device is another electronic device, where both devices may be used to view media content.):
receiving, from the search processing system and in response to the most recent portion of the buffered media data, contextual information regarding at least one entity that the search processing system identified from processing the most recent portion of the buffered media data (e.g. Mattison, see paragraph [0038-0042], which discloses a user is able to press a button or otherwise signal interest in the media, to where the device then captures a snapshot of the data currently presented and then can be buffered and played on another device, such as a gaming console.), and 
rendering the received contextual information (e.g. Mattison, see paragraphs [0039-0045], which discloses a timestamp is associated with the captured data, indicating the captured data was received.).
Mattison does not explicitly disclose wherein the most recent portion of the buffered media data is inclusive of the media data received from the later reference time to a second prior reference time that is more recent relative to the later reference time than the prior reference time.
Hu teaches wherein the most recent portion of the buffered media data is inclusive of the media data received from the later reference time to a second prior reference time that is more recent relative to the later reference time than the prior reference time (e.g. Hu, see page 799, column 1, which discloses a threshold-based approach with detects shot (e.g. frame) boundaries by comparing the measured-wise similarities between frames with a predefined threshold.).
Mallison is directed to media fingerprinting for content determination and retrieval. Hu is directed to a survey on visual content-based video indexing and retrieval. Both are analogous art because they are directed to analyzing video frames of video content and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Mattison with the teachings of Hu to include the claimed feature with the motivation to improve contextual data associated with video content.

As per claim 15, the modified teachings of Mattison and Hu teaches the system of claim 12, wherein the digital assistant system is further operable to: 
receive a search query from the first user device (e.g. Mallison, see paragraphs [0024-0025], which discloses storing received media file, which is captured and analyzed, where the analysis includes extracting metadata such as time and in which the captured media file may be stored on a user device.); 
identify the at least one entity further based on the received search query (e.g. Mattison, see paragraphs [0035-0039], which discloses a search may be performed, where the search may be initiated by one or more users to receive and/or match media content.); and
generate the responsive contextual information further based on the received search query (e.g. Mattison, see paragraph [0038-0042], which discloses a user is able to press a button or otherwise signal interest in the media, to where the device then captures a snapshot of the data currently presented and then can be buffered and played on another device, such as a gaming console.).

As per claim 16 the modified teachings of Mattison and Hu teaches the system of claim 12, wherein identifying at least one entity present in the most recent portion of buffered media data comprises: 
identifying a plurality of entities present in the most recent portion of buffered media data (e.g. Mallison, see paragraphs [0024-0025], which discloses storing received media file, which is captured and analyzed, where the analysis includes extracting metadata such as time and in which the captured media file may be stored on a user device.); 
determining timestamps associated with of presence each of the plurality of entities in the most recent portion of buffered media data (e.g. Mattison, see paragraphs [0035-0039], which discloses a search may be performed, where the search may be initiated by one or more users to receive and/or match media content.); and 
determining an overall amount of time that each entity is present in the most recent portion of buffered media data (e.g. Mattison, see paragraphs [0035-0039], which discloses a search may be performed, where the search may be initiated by one or more users to receive and/or match media content.).

As per claim 17, the modified teachings of Mattison and Hu teaches the system of claim 12, wherein identifying at least one entity present in the most recent portion of buffered media data further comprises: 
selecting the entity with the most recent timestamp associated with presence in the most recent portion of buffered media data as the identified at least one entity (e.g. Hu, see page 799, column 1, which discloses a threshold-based approach with detects shot (e.g. frame) boundaries by comparing the measured-wise similarities between frames with a predefined threshold.).

As per claim 18, the modified teachings of Mattison and Hu teaches the system of claim 16, wherein identifying at least one entity present in the most recent portion of buffered media data further comprises: 
selecting the entity with the largest overall amount of time present in the most recent portion of buffered media data as the identified at least one entity (e.g. Hu, see page 799, column 1, which discloses a threshold-based approach with detects shot (e.g. frame) boundaries by comparing the measured-wise similarities between frames with a predefined threshold.).

As per claim 19, the modified teachings of Mattison and Hu teaches the system of claim 16, wherein identifying at least one entity present in the most recent portion of buffered media data further comprises: 
ranking each of the plurality of entities based on the timestamps associated with their presence and their overall amount of time present in the most recent portion of buffered media data (e.g. Mattison, see paragraph [0038-0039], which discloses ordering the data in which the most recent data is active.), wherein: 
recency of the timestamps associated with presence increases the ranking of the entities, and larger relative overall amount of time present increases the ranking of the entities (e.g. Mattison, see paragraph [0038-0042], which discloses a user is able to press a button or otherwise signal interest in the media, to where the device then captures a snapshot of the data currently presented and then can be buffered and played on another device, such as a gaming console.); and 
selecting the entity with the highest ranking as the identified at least one entity (e.g. Hu, see page 799, column 1, which discloses a threshold-based approach with detects shot (e.g. frame) boundaries by comparing the measured-wise similarities between frames with a predefined threshold.).

As per claim 20, the modified teachings of Mattison and Hu teaches the system of claim 16, wherein: 
transmitting the buffered media data to the digital assistant system comprises iteratively transmitting, according to a predefined time period, buffered media data to the data processing system (e.g. Mattison, see paragraphs [0039-0045], which discloses a timestamp is associated with the captured data, indicating the captured data was received.); and 
providing the contextual information for output at a graphical user interface comprises providing the contextual information regarding the entity for each portion of buffer media data sent for each iteration (e.g. Mattison, see paragraph [0038-0042], which discloses a user is able to press a button or otherwise signal interest in the media, to where the device then captures a snapshot of the data currently presented and then can be buffered and played on another device, such as a gaming console.).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 13, 2022